Citation Nr: 1732968	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  06-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for rhinitis.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel
INTRODUCTION

The Veteran had active service in the Army from November 1968 to November 1970, to include service in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge, Bronze Star Medal with "V" device, and the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2016, the Board remanded the Veteran's claims for further development.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  


FINDINGS OF FACT

1.  Gout was not shown in service, is not shown to be due to exposure to herbicide agents, and the weight of the evidence fails to establish that the Veteran's diagnosed gout is etiologically related to his active service, to include combat duty.

2.  A chronic arthritis disorder was not shown in service, arthritis was not diagnosed within a year of service discharge, and the weight of the evidence fails to establish that the Veteran's diagnosed arthritis is etiologically related to his active service, to include his combat duty.

3.  Rhinitis was not shown in service, is not shown to due to exposure to herbicide agents, and the weight of the evidence fails to establish that the Veteran's diagnosed rhinitis is etiologically related to his active service, to include his combat duty.

4.  Hypertension was not shown in service or within a year of service discharge, is not shown to due to exposure to herbicide agents, and the weight of the evidence fails to establish that the Veteran's diagnosed hypertension is etiologically related to his active service, to include his combat duty, or was caused or aggravated by service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for rhinitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016)..

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions and grounded their opinions in the medical literature and evidence of record.  

In a July 2017 brief, the Veteran's representative asserted that the December 2016 and March 2017 VA examinations were conducted by a Certified Registered Nurse Practitioner.  The representative argued that medical opinions should be rendered by expert physicians, and the representative requested that the claim be remanded for new opinions. 

As an initial point, VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case." Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").  Thus, absent clear evidence sufficient to rebut the presumption of competence, the fact that a person was chosen by VA to provide an opinion generally assures that person's competence to provide the requested opinion.  Sickels, 643 F.3d at 1366.  Here, the representative has not shown why the chosen medical professional lacked the training and/or medical expertise to provide the requested opinions.

The Board has reviewed the VA medical opinions obtained and finds the opinions to be adequate.  The medical opinions were rendered by a medical professional based on a review of claims file.  The VA medical professional considered the Veteran's medical history and considered the Veteran's assertions of combat duty.  The medical opinions are based upon correct and sufficient facts and data.  Moreover, in order to establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The medical evidence of record, while showing the Veteran has current disorders, does not show treatment for these disorders until many years after his separation from service.  As such, there is a lack of evidence of a chronic disability that can be linked to his active service, to include his combat service.  The Board finds that for these reasons, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4); Barr, 21 Vet. App. 303, 312.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service connected disability.  

The Veteran served in combat during the Vietnam era and has been awarded both the Purple Heart and the Combat Infantryman Badge (CIB).  This is prima facie evidence of his combat service, meaning conclusive evidence he participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and did not instead only serve in a general "combat area" or "combat zone" but did not himself engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  This determination is made on a case-by-case basis.  See also Moran v. Peake,525 F.3d 1157 (Fed. Cir. 2008).

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  As discussed above, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Any veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicide agents under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service. 

The Veteran filed his service connection claim for gout in July 2004, for arthritis and rhinitis in October 2004, and for hypertension in December 2004, which were denied by a June 2006 rating decision.  The Veteran believes that his gout, arthritis, rhinitis, and hypertension are due to his active service.  The Veteran further asserts that his hypertension was caused by or aggravated by his PTSD.

Gout, arthritis, rhinitis, and hypertension are not among the list of diseases that are presumed related to herbicide agent exposure under 38 C.F.R. § 3.309(e).  As such, service connection based on herbicide agent exposure is not warranted.

There is no objective evidence of record that links the Veteran's current gout, arthritis, rhinitis, and hypertension to his active service.  STRs do not show complaints, treatment, or diagnoses of gout, arthritis, rhinitis, and hypertension rendered by a medical officer during his active service.

Medical records after his service do not show that he was diagnosed with gout in 1980, with rhinitis in 2000, with hypertension in 2005, and with arthritis in 2010.

As such, the record contains no diagnosis of gout, arthritis, rhinitis, or hypertension either in service or within one year after service, which would preclude service connection on the basis of continuity of symptomology or on any presumptive basis.  There is also no medical evidence linking the Veteran's current gout, arthritis, rhinitis, or hypertension to his active service, and he has not submitted any medical opinion that even suggests a relationship between his gout, arthritis, rhinitis, or hypertension and his active service.  See Shedden, 381 F.3d 1163, 1167.

In September 2010, the Veteran was afforded a VA examination for his gout, arthritis, rhinitis, and hypertension.  After reviewing the Veteran's claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's gout, arthritis, rhinitis, and hypertension were not caused by or due to his active service.  The examiner reported that there was no medical evidence or treatment for gout, arthritis, rhinitis, or hypertension in the Veteran's STRs and the onset of these conditions was well after his separation from service.  

In December 2014, a VA examiner reviewed the Veteran's claims file, and opined that his hypertension was less likely than not incurred in or caused by the Veteran's active service.  The examiner reported that the Veteran was not diagnosed with hypertension during his active service.  The examiner reported that the Veteran's STRs show he had normal blood pressure at his separation examination in 1970.  The examiner reported that an earlier 1986 VA examination showed he was not diagnosed with hypertension.  The examiner reported that the earliest evidence of hypertension is not until 2004.

In March 2015, a VA examiner reviewed the Veteran's claims file.  The examiner reported that the Veteran's PTSD was found to be "very mild."  The examiner reported that the Veteran's highest blood pressure was 151/94 in 2009.  The examiner noted that although it was acknowledged in the medical literature that studies have suggested a nexus between PTSD and hypertension, the examiner opined that it was less likely than not that the Veteran's hypertension was either caused by or aggravated by his PTSD.  The examiner noted that the Veteran's hypertension was actually better-controlled than it had been since 2009 enabling him to reduce his hypertension medications by half while his PTSD had worsened over the same time.  The examiner observed that the Veteran's hypertension seemed to have improved while his mental health had worsened.  The examiner also opined that the Veteran's gout and arthritis were less likely than not incurred in or caused by his active service.  The examiner found no objective medical evidence in the Veteran's STRs showing an evaluation, diagnosis, or treatment for gout or arthritis during his active service.  The examiner reported that the onset of gout or arthritis could not be established to have occurred during his active service or within one year of separation from service.  The examiner noted that the Veteran was not diagnosed with gout until 1980 and the first evidence of arthritis was not until 2010.  The examiner reported that there was no evidence of gout or arthritis in service.  The examiner acknowledged that the Veteran had reported experiencing leg cramping in service in 1970, but explained that gout and arthritis were manifested in the joints and not the soft tissues, and therefore neither condition presented with cramping.  Finally, the examiner opined that the Veteran's rhinitis was less likely than not incurred in or caused by his active service.  The examiner noted that the Veteran was diagnosed with rhinitis in 2000 and his condition improved with medications without exacerbations.  The examiner reported that there appeared to be little, if any, continuity of care.

In December 2016, a VA examiner reviewed the Veteran's claims file.  The examiner opined that the Veteran's gout, arthritis, rhinitis, and hypertension were less likely than not incurred in or caused by his active service.  The examiner reported that the Veteran was diagnosed with gout in 1993 and with arthritis in 2010.  The examiner reported that the Veteran's STRs made no mention of such a complaint.  The examiner reported that there was no clinical evidence of a relationship between his current gout and arthritis and his active duty or combat duty.  The examiner reported that the Veteran's STRs were silent regarding rhinitis and hypertension.  The examiner reported that the Veteran reported that his rhinitis and hypertension began many years after separation.

In March 2017, the December 2016 VA examiner again reviewed the Veteran's claims file.  The examiner opined that the Veteran's gout, arthritis, rhinitis, and hypertension were less likely than not incurred in or caused by his active service.  The examiner reported that the Veteran's STRs were silent regarding these disorders until many years after separation and there was no clinical evidence of a relationship to his combat duty.

After weighing all the evidence, the Board finds the greatest probative value in the September 2010, December 2014, March 2015, December 2016, and March 2017 VA examiners' opinions.  These opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  These opinions in particular provided substantial reasoning and explanation as to why the Veteran's gout, arthritis, rhinitis, and hypertension were not due to his active service, to include his combat service.  In addition, the December 2014 VA examiner provided substantial reasoning and explanation as to why Veteran's hypertension was not due to or aggravated by his PTSD.  

The Veteran has not submitted any competent evidence supporting his assertion that his gout, arthritis, rhinitis, and hypertension were due to his active service or proximately due to or the result of his service-connected PTSD.  Therefore, after weighing all the evidence, the Board finds great probative value in the September 2010, December 2014, March 2015, December 2016, and March 2017 VA examiners' opinions.

Consideration has been given to the Veteran's assertion that his gout, arthritis, rhinitis, and hypertension were due to his active service, to include his combat duty, and that his hypertension was proximately due to or the result of his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, namely the etiology of the Veteran's diagnosed gout, arthritis, rhinitis, and hypertension, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Gout, arthritis, rhinitis, and hypertension are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology, as the evidence shows that physical examinations that include objective medical tests, such as x-rays and blood pressure readings, are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of gout, arthritis, rhinitis, and hypertension, to the extent they are identifiable by observation (symptoms such as pain), he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating gout, arthritis, rhinitis, hypertension, or PTSD.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

As such, the criteria for service connection for gout, arthritis, rhinitis, and hypertension have not been met, and the Veteran's claims are denied.












	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for gout is denied.

Service connection for arthritis is denied.

Service connection for rhinitis is denied.

Service connection for hypertension is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


